Citation Nr: 0433852	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1954.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  

In August 2002, the RO received the veteran's notice of 
disagreement to the RO's January 2002 decision.  The RO 
issued a statement of the case in February 2003.  The veteran 
appealed the issues in his substantive appeal (VA-Form 9), 
which the RO received in March 2003.  

A video conference hearing was held in August 2004, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  The Board 
notes that the veteran soon after submitted evidence along 
with a waiver of RO consideration, although the evidence 
appears to be duplicative of that already in evidence.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In a final decision dated in December 1954, the RO denied 
the veteran's claim of entitlement to service connection for 
a right knee disorder.

3.  Evidence added to the record since the prior final 
denial, includes such that is neither cumulative nor 
redundant of the evidence of record at the time of the RO's 
December 1954 denial and raises a reasonable possibility of 
substantiating the claim.

4.  A right knee disorder was not noted at the veteran's 
entry into the period of service in May 1952.

5.  The evidence clearly and unmistakably shows that the 
right knee disorder existed prior to the veteran's period of 
active duty.

6.  The evidence does not show that the right knee disorder 
clearly and unmistakably did not permanently worsen during 
the veteran's active duty.

7.  The presumption of soundness is not rebutted.

8.  A right knee disorder, manifested by x-ray evidence of 
arthritis and complaints of pain, is currently present.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  Service connection for a right knee disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004) are applicable to the veteran's claim.  Insofar as the 
Board's decision herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and the implementing regulations.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).  A veteran who served during a 
period of war is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-03 (July 16, 
2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
and at the time the Board decided the veteran's case in April 
1949, VA still had the burden to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability preexisted service.  If VA met this 
burden, then it had the burden to rebut the presumption of 
soundness by the preponderance of the evidence (which is a 
lower standard) that the preexisting disorder was not 
aggravated by service.  Pursuant to the new Wagner two-step 
analysis, VA must now show by clear and unmistakable evidence 
that the preexisting disorder was not aggravated during 
service (which is a higher standard).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A review of the record reflects that service connection for a 
right knee disorder was previously last addressed by the RO 
in an December 1954 decision.  The RO had denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder on the basis that the disorder had and 
that the preponderance of the evidence showed that the 
veteran's right knee disorder had not been aggravated by his 
period of service.  

The veteran did not appeal the RO's decision.  Therefore, the 
RO's December 1954 decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 20.1100 (2003).

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection was received in June 2000, and evidence has been 
received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

A review of the record reflects that evidence previously 
considered included statements in which the veteran reported 
that he had experienced right knee problems during service.  
According to the April 1951 service pre-induction examination 
report, the examiner noted incomplete flexion of the right 
knee with a scar.  The April 1952 service induction 
examination report indicates that the veteran had a post-
surgical scar on the right knee, but found no disability that 
was considered disabling.  The service medical records show 
that the veteran was treated a number of times for complaints 
of right knee pain.  The April 1954 service separation 
examination report indicates that the veteran's right knee 
was lame, but not otherwise abnormal.  The RO's December 1954 
decision was made under the evidence standard that applied to 
claims for service connection based on aggravation of a 
preexisting disorder before the Federal Circuit issued its 
recent decision in Wagner.

Since the RO's December 1954 decision, the veteran has 
submitted copies of in-service limited duty profiles that 
apparently were not of record at the time.  These limited 
profiles cumulatively show that the veteran was placed on 
limited duty on a number of occasions due to his right knee 
problems.  These records were dated in May 1952 and July 
1953.  Private medical records dated in the 1980s reflect 
findings based on x-ray evidence of right knee arthritis.  In 
an April 1984 private x-ray report, J.L.C., M.D., diagnosed 
the veteran with right knee arthritis.  The veteran also 
submitted annotated copies of his service medical records, in 
which he highlighted relevant sections.  In addition, he 
submitted a July 2002 letter from R.S.L., M.D., who reported 
that the veteran had severe right knee arthritis that may 
have been aggravated during the veteran's active duty 
service.  The veteran also submitted additional statements 
expressing his contention that his right knee worsened as a 
result of his military service.

After reviewing such newly-received evidence, when considered 
with the Federal Circuit's decision in Wagner, the Board 
concludes that the evidence received since the December 1954 
decision is new in that it was not previously of record and 
that it is material because it is not cumulative and 
redundant of the evidence of record at the time of the RO's 
December 1954 denial of the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is reopened.  38 U.S.C.A. § 5108.

With respect to the merits of the veteran's claim, the 
veteran essentially contends that he developed a right knee 
disorder that permanently worsened during his military 
service.  As noted previously, the preinduction and induction 
service examiners noted the veteran's right knee scar, but 
did not find any right knee disorder that was disabling for 
military purposes.  The Board finds, based on these service 
entrance examination reports, that the veteran was not 
diagnosed with right knee disorder at service entrance.  
There is no pre-service medical evidence that reflects that 
the veteran was diagnosed with a right knee disorder prior to 
his entrance into service.  Therefore, he is presumed to have 
entered service without a right knee disorder.    

The service medical records show that the veteran quickly 
experienced right knee problems.  One limited duty profile is 
dated several months after the veteran entered active duty in 
April 1952.  Subsequent treatment records reflect a history 
of a gunshot wound to the right knee in 1949 with surgery.  
According to the service separation examination report, the 
examiner noted that the veteran's right knee was lame.  

The veteran immediately filed a service-connection claim for 
his right knee disorder after discharge in 1954.  

The veteran maintains that his right knee had permanently 
worsened during service and has subsequently continued to 
bother him.  The post-service evidence shows that the veteran 
has been diagnosed with right knee arthritis, which continues 
to bother the veteran.

In light of the Federal Circuit's two-step analysis in 
Wagner, the Board finds that the evidence clearly and 
unmistakably shows, and the veteran does not dispute, that he 
received a pre-service gunshot wound to the right knee in 
1949.  Thus, the veteran's right knee disorder existed prior 
to the veteran's service.  The Board further finds, however, 
that the evidence does not show that the veteran's right knee 
disorder clearly and unmistakably did not increase in 
disability during service beyond the natural progress of the 
disease.  Thus, based on the Federal Court's analysis, the 
evidence fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  Entitlement to service connection for a 
right knee disorder is warranted.  


ORDER

New and material evidence having been received, the claim of 
service connection for a right knee disorder is reopened, and 
entitlement to service connection for a right knee disorder 
is granted.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



